uo Oo NHN WN WH eR WY He

Cm mmm met
olUCfUOUmUlCUCOCUCUNSNLCCU DN a lL Dl

WN
—

yw N
WwW NN

24
25
26
27
28

 

Case 1:19-m00212-RMM Document 1-4 Filed 08/14/19 Page 1 of 2
AP

DAVID L. ANDERSON (CABN oso LED BY BY ORDER

United States Attorney OF THE COURT Ee

HALLIE HOFFMAN (CABN 210020) I L. E D

Chief, Criminal Division AUG 06 ZUIY

JOHN H. HEMANN (CABN 165823) sey Say pon

Assistant United States Attomey NORTHERAT ae (ct Courr.
JOSE

450 Golden Gate Avenuc, Box 36055
San Francisco, California 94102-3495
Telephone: (415) 436-7478
FAX: (415) 436-7234
john.hemann@usdoj.gov
Attorneys for United States of America
UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

SAN JOSE DIVISION

 
 

19 714190 w
UNITED STATES OF AMERICA, ) NO.: MAG
Plaintiff, [PROPQSED] SEALING ORDER
vs.
DAVID TAWEI AN,
Defendant.

 

Upon motion of the United States and good cause having been shown, IT IS HEREBY
ORDERED that the government's application for a sealing order, the sealing order, the complaint
application and affidavit, and the arrest warrant for United States v. David Tawei An. shall be filed
under seal until further order of the Court, except that the Clerk of Court shall provide copies of the
| sealed documents to employees of the United States Attorney’s Office. The United States Attomey’s

Office is permitted to share these documents as necessary with counsel for any defendant charged as a
result of this investigation and with the Federal Bureau of Investigation. The arrest warrant is hereby
Ml
MH

' 2
[PROPOSED] SEALING ORDER 1 v. 7/1 020187

 

 
oOo ON BO WH Re OW NO

N Ny NY NO WO NHN WN WH ee oS >
BPsSRh RPE RB ® SF Ge rABartanez s

 

 

Case 1:19-mj-00212-RMM Document 1-4 Filed 08/14/19 Page 2 of 2
fOr, a,

unsealed after it has been executed.
IT IS SO ORDERED.
DATED: Pro s0d¢- © peed

HON. NATHANAEL COUSINS
UNITED STATES MAGISTRATE JUDGE

prorgfen} SEALING ORDER 2 v. 7/10/2018

 
